Exhibit 10.24

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
January 25, 2012, by and among PIPER JAFFRAY COMPANIES (the “Borrower”), each of
the Subsidiaries of the Borrower a party hereto, each of the banks and other
financial institutions a party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (together with its successors
and assigns, the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of December 29, 2010, as amended by that
certain First Amendment to Credit Agreement and Waiver dated as of August 12,
2011 (the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders, and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Amendment to Credit Agreement. Section 7.4 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (m) in such
Section, (ii) renumbering clause (n) contained in such Section as clause (o) and
(iii) inserting the following a new clause (n) in such Section:

“(n) Investments made by the Borrower in or to Piper Jaffray Asia Holdings
Limited; provided, that (i) no Default or Event of Default exists at the time of
the making of any such Investment; (ii) immediately after giving effect to any
such Investment, the Borrower is in pro forma compliance with the financial
covenant set forth in Section 6.2; and (iii) the aggregate amount of Investments
made pursuant to this clause (n) at any time outstanding shall not exceed an
amount equal to the lesser of (A) $20,000,000 and (B) the aggregate amount of
dividends received by the Borrower from PJ&Co after September 30, 2011 (other
than any dividend counted for purposes of the proviso in Section 6.5); and”

Section 2. Conditions Precedent. This Amendment shall be effective on the date
of the receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by each of the Loan Parties
and the Required Lenders;



--------------------------------------------------------------------------------

(b) All fees and expenses contemplated by that certain engagement letter dated
December 9, 2011 between SunTrust Robinson Humphrey, Inc. and the Borrower; and

(c) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Representations. Each of the Borrower and the other Loan Parties
represents and warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and to perform their obligations hereunder
and under the Credit Agreement, as amended by this Amendment, and the other Loan
Documents to which they are a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by a duly authorized officer
of the Borrower and the other Loan Parties and each of this Amendment and the
Credit Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of each Borrower enforceable against such Borrower in accordance with
its respective terms.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower and
the other Loan Parties of this Amendment and the performance by the Borrower of
this Amendment and the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise: (i) require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority or
violate any Requirements of Law applicable to the Loan Parties or any judgment,
order or ruling of any Governmental Authority; (ii) violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Loan Parties or any of their assets or give rise to a right
thereunder to require any payment to be made by the Loan Parties; or
(iii) result in the creation or imposition of any Lien on any asset of the Loan
Parties, except Liens (if any) created under the Loan Documents.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof, nor will any Default or Event of Default exist immediately
after giving effect to the amendment contained herein.

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement and the other
Loan Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full, except to the extent such representations and warranties
relate to an earlier date, in which case the Borrower reaffirms such
representations and warranties as of such date.

 

– 2 –



--------------------------------------------------------------------------------

Section 5. Reaffirmation of Guaranty and Pledge Agreement by Subsidiary Loan
Parties.

(a) Each Subsidiary Loan Party hereby reaffirms its continuing obligations to
the Administrative Agent and the Lenders under the Guaranty and Pledge Agreement
and agrees that the transactions contemplated by this Amendment shall not in any
way affect the validity and enforceability of the Guaranty and Pledge Agreement,
or reduce, impair or discharge the obligations of such Subsidiary Loan Party
thereunder, respectively. The parties hereto agree that nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations or to modify, affect or impair
the perfection, priority or continuation of the security interests in, security
titles to or other Liens on any of the Collateral securing the Obligations.

(b) Each Subsidiary Loan Party has duly executed and delivered this Amendment,
and this Amendment constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect relating to or affecting the
enforcement of creditor’s rights generally and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 7. Expenses. The Borrower shall reimburse the Administrative Agent and
each Lender upon demand for all reasonable out-of-pocket costs and expenses
(including attorneys’ fees) incurred by the Administrative Agent or such Lender
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9. GOVERNING LAW. This Amendment shall be deemed to be a contract made
under and governed by the laws of the State of New York (including for such
purposes Section 5-1401 and 5-1402 of the New York General Obligations Law but
excluding all other choice of law and conflict of law rules).

Section 10. Effect.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendment contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects.

 

– 3 –



--------------------------------------------------------------------------------

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

(c) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

Section 11. Release. In consideration of the amendment contained herein, each of
the Borrower and the other Loan Parties hereby waives and releases each of the
Lenders, the Administrative Agent and the Issuing Bank from any and all claims
and defenses, known or unknown as of the date hereof, with respect to the Credit
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

Section 12. Further Assurances. The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

Section 14. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on following pages]

 

– 4 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

THE BORROWER: PIPER JAFFRAY COMPANIES By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer THE ADMINISTRATIVE
AGENT AND THE
LENDERS: SUNTRUST BANK, individually and as
Administrative Agent By:  

/s/ Douglas C. O’Bryan

  Name: Douglas C. O’Bryan   Title: Director U.S. BANK NATIONAL ASSOCIATION, as
a
Lender By:  

/s/ Heath Williams

  Name: Heath G. Williams   Title: Vice President ASSOCIATED BANK, N.A., as a
Lender By:  

/s/ Nicholas G. Myers

  Name: Nicholas G. Myers   Title: Vice President



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Lender By:  

/s/ Gary Losey

  Name: Gary S. Losey   Title: VP – Corporate Banking PNC BANK, NATIONAL
ASSOCIATION, as a
Lender By:  

/s/ Alaa Shraim

  Name: Alaa Shraim   Title: Assistant Vice President THE PRIVATEBANK AND TRUST
COMPANY,
as a Lender By:  

/s/ Seth Hove

  Name: Seth Hove   Title: Associate Managing Director ATLANTIC CAPITAL BANK, as
a Lender By:  

/s/ J. Christopher Deisley

  Name: J. Christopher Deisley   Title: Senior Vice President

[Signatures to Second Amendment to Credit Agreement – Piper Jaffray Companies]

 

– 2 –



--------------------------------------------------------------------------------

THE SUBSIDIARY LOAN PARTIES: ADVISORY RESEARCH, INC. By:  

/s/ Brien M. O’Brien

  Name: Brien M. O’Brien   Title: Chief Executive Officer FIDUCIARY ASSET
MANAGEMENT INC. By:  

/s/ Timothy L. Carter

  Name: Timothy L. Carter   Title: Treasurer PIPER JAFFRAY FINANCIAL PRODUCTS II
INC. By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer PIPER JAFFRAY
FINANCIAL PRODUCTS III
INC. By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer

[Signatures to Second Amendment to Credit Agreement – Piper Jaffray Companies]

 

– 3 –



--------------------------------------------------------------------------------

PIPER JAFFRAY FINANCIAL PRODUCTS INC. By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer PIPER JAFFRAY
INVESTMENT MANAGEMENT
INC. By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer PIPER JAFFRAY
LENDING INC. By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer PIPER JAFFRAY
LENDING LLC By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer PIPER JAFFAY MENA
(LP) INC. By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer

[Signatures to Second Amendment to Credit Agreement – Piper Jaffray Companies]

 

– 4 –



--------------------------------------------------------------------------------

 

PIPER JAFFRAY PRIVATE CAPITAL INC. By:  

/s/ Debbra L. Schoneman

 

Name: Debbra L. Schoneman

 

Title: Chief Financial Officer

 

PIPER JAFFRAY VENTURES INC.

By:  

/s/ Debbra L. Schoneman

 

Name: Debbra L. Schoneman

 

Title: Treasurer

 

PIPER VENTURES CAPITAL, INC. By:  

/s/ Debbra L. Schoneman

 

Name: Debbra L. Schoneman

 

Title: Treasurer

 

PJC CAPITAL LLC By:  

/s/ Debbra L. Schoneman

 

Name: Debbra L. Schoneman

 

Title: Chief Financial Officer

 

PJC CAPITAL MANAGEMENT LLC By:  

/s/ Debbra L. Schoneman

 

Name: Debbra L. Schoneman

 

Title: Chief Financial Officer

[Signatures to Second Amendment to Credit Agreement – Piper Jaffray Companies]

 

– 5 –



--------------------------------------------------------------------------------

PIPER JAFFRAY FUNDING LLC By:   Piper Jaffray Companies, its Member By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer

PIPER JAFFRAY INVESTMENT MANAGEMENT LLC

By:   Piper Jaffray Investment Management Inc., its Manager By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer

PIPER JAFFRAY MUNICIPAL FUND LLC

By:   Piper Jaffray Investment Management LLC, its Member By:   Piper Jaffray
Investment Management Inc., its Manager By:  

/s/ Debbra L. Schoneman

  Name: Debbra L. Schoneman   Title: Chief Financial Officer

[Signatures to Second Amendment to Credit Agreement – Piper Jaffray Companies]

 

– 6 –



--------------------------------------------------------------------------------

 

PJC CONSUMER PARTNERS ACQUISITION I,
LLC By:   PJC Capital LLC, its Member By:  

/s/ Debbra L. Schoneman

 

Name: Debbra L. Schoneman

 

Title: Chief Financial Officer

[Signatures to Second Amendment to Credit Agreement – Piper Jaffray Companies]

 

– 7 –